Title: Election to the American Academy of Arts and Sciences, [24 August 1791]
From: American Academy of Arts and Sciences
To: Hamilton, Alexander


[Cambridge, Massachusetts, August 24, 1791]
To all Persons to whom these Presents shall come,Greeting.
The American Academy of Arts and Sciences, established by a Law of the Commonwealth of Massachusetts, at a Meeting held the twenty fourth Day of August One Thousand Seven Hundred and Ninety one for the purpose of promoting the design of their institution, elected Alexander Hamilton Secretary of the Treasury of the United States of America a Fellow of their Society, and have granted unto him all the rights and privileges of a Member.
And In Testimony thereof, have affixed their Seal to this certificate and caused the same to be duly attested.

John Adams   President
Joseph Willard   Vice Presidt.




Attest
}
Secretaries


Eliphalet Pearson


John Clarke




